DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021, 1/27/2022, 6/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diaphragm” in claim 4 and 5 is used by the claim to mean “a throttled fixed restriction through which fluid flow passes,” while the accepted meaning is “a dividing membrane or thin partition”  as provided in the Merriam-Webster dictionary, 2022. The term is indefinite because the specification does not clearly redefine the term; and it is noted that the term indicates that fluid would not necessarily flow through the diaphragm membrane as understood in the art, while in the written description and figures the discussion is that there is a fixed throttled fluid passage (as seen in the figures where the symbol (at for example 470 figure 2) is generally known as a fixed throttled restriction. The term will be treated as such. 
The following claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the actuating device" in line 4 to 5; 
the following claim limitations providing for introduction of limitations for a second time, thus making the scope of the claim indefinite as to if a second previously unintroduced limitation is further limiting the claim, Claim 6, "a valve device" in line 1, "a first chamber" in line 2, "a closure element" in line 2, "a second chamber" in line 5, “an electromagnetic actuating device” in line 6, “a ram” in line 7, “a first end” in line 8, “a second end” in line 9, “a pressure medium” in line 11, “a first pressure” in line 11, “a second chamber” in line 12, “a second pressure” in line 13; Appropriate correction is required.
Regarding claim7, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are further limiting the invention or if there are some less special applications of the damper that may still apply. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beck (EP 2628974) and see English translation where appropriate as attached; 
Claim(s) 8 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Beck as applied to claims 1 and 7 (as indefinitely understood) above.

Beck discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    640
    801
    media_image1.png
    Greyscale

An electromagnetic actuating device (37 is a solenoid actuator), in particular for opening and closing a valve device (27), comprising a coil unit (35) that can be supplied with a current, with which, when current is supplied, an armature (39) mounted movably along a longitudinal axis (along central axis of 53) of the actuating device can be moved between a retracted position  (open/up) and an extended position (closed/down), a ram (at 1002), which interacts with the armature and is movably mounted along the longitudinal axis and has a first end (bottom of 1002), where the ram interacts with a closure element (59/55 valve head/seat arrangement, the valve head 59 being integral and interacting in a movable fashion along with the ram 1002) for opening and closing the valve device, and a second end (top end of 1002), wherein the ram is arranged so that it projects with the first end into a first chamber (at 47/57), in which a pressure medium is under a first pressure (p1 as the case may be), and projects with the second end into a second chamber (of 53), in which the pressure medium is under a second pressure (p2 as the case may be, the pressure in 53 being the same as the upstream pressure of 23 when the valve is closed, and 57 being the same pressure as the downstream pressure of 19).

Beck discloses in claim 2:  The electromagnetic actuating device according to claim 1, characterized in that the ram has a channel (center of 1002) with a first opening (at the base of 59 open to line pressure of 23) and a second opening (at top into 53) and the pressure medium can flow through the channel.

Beck discloses in claim 3:  The electromagnetic actuating device according to claim 2, characterized in that the first opening is arranged in the first chamber (i.e. the opening is co-extensive with the chamber 47/57 when closed/open) and the second opening is arranged in the second chamber (as shown), so that fluid communication between the first chamber and the second chamber is provided (when the valve is closed/open, the chambers are fluidly connected.)

Beck discloses in claim 4:  The electromagnetic actuating device according to claim 3, characterized in that the first opening interacts fluidically with a first diaphragm (the throttle at the base of 63, where it is noted that the term “diaphragm” throughout the written description of the instant application refers to the symbol of a throttled restriction, and does not appear to refer to a diaphragm membrane that separates fluidly in an elastic manner two separate divided chambers) and/or (the use of “and/or” considered an alternative grouping under MPEP 2131) the second opening interacts fluidically with a second diaphragm (the armature being pressure balanced and the restricted passage space at 1004 between the armature 39 and the wall provides a throttled fluid space for the armature to move within, and the outlet via flow path 1006 exiting chamber 57 to 19 in figure 2 provides for a throttled fluid diaphragm restriction.) 

Beck discloses in claim 5:  The electromagnetic actuating device according to claim 4, characterized in that the ram is cylindrical (43 has a cylindrical or tubular cross section) and has a first diameter (at 1008a), the closure element has a second diameter (at 1008b), which differs from the first diameter (1008b is clearly larger in diameter than that of 1008a, and 1008b closes the line or allows fluid flow there past), and the size of the first diaphragm and/or the second diaphragm are adapted to (provide reduced fluid flow to…) the first diameter and to the second diameter (through reciprocal axial control of the valve.) 

Beck discloses in claim 6:  A valve device (27), comprising a first chamber (57/47), in which a valve seat (55) and a closure element (59) are arranged, wherein the valve seat can be closed with the closure element, a second chamber (53), and an electromagnetic actuating device (37) according to claim 1, with a ram (43) mounted movably along the longitudinal axis, with a first end (bottom), with which the ram interacts with the closure element (movably) to open and close the valve seat, and a second end (top), wherein the ram is arranged so that it projects with the first end into the first chamber, in which a pressure medium (fluid) is under a first pressure (p1 in either 47 or 57), and projects with the second end into a second chamber, in which the pressure medium is under a second pressure (at pressure from 23 at 47 pressure balancing the armature 39).

Beck discloses in claim 7:  An adjustable vibration damper (figure 1), especially for motor vehicles (page 1 last paragraph of the English language translation (ELT)), with a working cylinder (1 figure 1), a piston (9), which can be moved back and forth in the working cylinder and divides the working cylinder into a first work space (21b) and a second work space (21a), wherein the first work space and the second work space are each connected via a pressure medium line (via 11 or 19) to a valve device (27) according to claim 6, for controlling the vibration damper.

Beck discloses in claim 8:  A motor vehicle (paragraph 0004) with a controllable vibration damper (figure 1, the preceding “a motor vehicle with…” considered a statement of intended use under MPEP 2114 as the claimed phrase adds no meaningful structural limitation to the body of the claimed apparatus of claim 7…) according to claim 7; but, if it could be persuasively argued at some future unforeseen date that the vehicle of Beck is not motorized; considering the prevalence of dampeners/shock absorbers used on nearly all motorized vehicles (as arguably suggested by Beck itself); it would have been obvious to utilize a controllable dampener as suggested by Beck for a motorized vehicle, for the purpose of providing a controlled smooth ride. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soga (US 7017601) discloses a solenoid valve with pressure balanced armature having distal pressure chambers and flow path through the ram (figure 11) arranged as a 3 way valve, and including a spherical ball valve closure element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753